                   Case 3:20-cv-08058 Document 1 Filed 11/16/20 Page 1 of 4




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   KELLY COLLINS, State Bar # 277988
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, Sixth Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3914
 6   Facsimile:    (415) 554-3837
     E-Mail:       kelly.collins@sfcityatty.org
 7
     Attorneys for Defendants
 8   CITY AND COUNTY OF SAN FRANCISCO

 9                                     UNITED STATES DISTRICT COURT

10                                    NORTHERN DISTRICT OF CALIFORNIA

11    ALIITASI T. ALAPATI,                            Case No.   20-cv-8058

12           Plaintiff,                               NOTICE OF REMOVAL OF ACTION FROM
                                                      STATE SUPERIOR COURT
13           vs.                                      (Pursuant to 28 U.S.C. § 1441(b)
                                                      (Federal Question))
14    CITY AND COUNTY OF SAN
      FRANCISCO, NURSE GOODAI, Individually
15    and his capacity as a nurse employed by City    State Court Action Filed: March 11, 2020
      and County of San Francisco, and DOES 1         Trial Date:               Not Set
16    THROUGH 50, individually and in their
      capacities as employees or agents of City and
17    County of San Francisco,

18           Defendants.

19

20

21

22

23

24

25

26

27

28

        Notice of Removal; Case No.                                             n:\lit\li2020\210305\01489481.docx
                    Case 3:20-cv-08058 Document 1 Filed 11/16/20 Page 2 of 4




 1   TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO PLAINTIFF:

 2            NOTICE IS HEREBY GIVEN that City and County of San Francisco (“Defendant”) in Action

 3   No. CGC-20-583637, in the files and records of the Superior Court in and for the City and County of

 4   San Francisco, hereby file in the United States District Court for the Northern District of California a

 5   Notice of Removal of said action to the said United States District Court, pursuant to 28 U.S.C.

 6   §§1441 and 1446, and are filing in said Superior Court a Notice of Removal.

 7            Defendants, pursuant to 28 U.S.C. §§1441 and 1446, present the following facts to the Judges

 8   of the United States District Court for the Northern District of California:

 9            A civil action bearing the above-caption was commenced in the Superior Court of California,

10   in and for the City and County of San Francisco, Action No. CGC-20-583637, on March 11, 2020, and

11   is pending therein. The Summons and Complaint was served on the City on October 13, 2020.

12            The Complaint in said pending action includes allegations brought under 42 U.S.C. § 1983 that

13   the Defendants violated Plaintiff’s civil rights. Specifically, the Complaint alleges that her Eighth and

14   Fourteenth Amendment rights were violated through cruel and unusual punishment (Complaint ¶¶ 34-

15   41), violations of her bodily integrity (Complaint ¶¶ 42-48), failure to provide adqeuate medical care

16   (Complaint ¶¶ 49-60), and failure to intervene (Complaint ¶¶ 61-66).

17            This action may properly be removed to this Court pursuant to 28 U.S.C. §1441, for the reason

18   that Plaintiff's Complaint alleges a violation of laws of the United States.

19            To the extent that Plaintiff’s Complaint alleges a claim or cause of action other than violations

20   of rights under the laws of the United States, said cause(s) of action may be removed and adjudicated

21   by this Court pursuant to 28 U.S.C. §1441(c).

22            Pursuant to 28 U.S.C. §1446(b), a copy of the following documents are attached:

23            1.      The Summons and Complaint are hereto attached as Exhibit A.

24            2.      Defendants’ Answer to Complaint and Jury Trial Demand is hereto attached as Exhibit

25   B.

26            Venue in this district is proper under 28 U.S.C. § 1441 because this District includes the

27   California Superior Court for San Francisco County, the forum in which the removed action was

28   pending.
                                                            1
          Notice of Removal; Case No.                                                  n:\lit\li2020\210305\01489481.docx
                  Case 3:20-cv-08058 Document 1 Filed 11/16/20 Page 3 of 4




 1          Defendants will promptly file a Notice of this Removal with the Clerk of the Superior Court

 2   for San Francisco County and serve the Notice on all parties.

 3          WHEREFORE, Defendants pray that the above action now pending in the Superior Court of

 4   the State of California in and for the City and County of San Francisco be removed in its entirety to

 5   this Court for all further proceedings, pursuant to 28 U.S.C. §1441, et. seq.

 6

 7   Dated: November 16, 2020
 8                                                 DENNIS J. HERRERA
                                                   City Attorney
 9                                                 MEREDITH B. OSBORN
                                                   Chief Trial Deputy
10                                                 KELLY COLLINS
11                                                 Deputy City Attorney

12
                                               By: /s/ Kelly Collins
13                                                KELLY COLLINS

14                                                 Attorneys for Defendants
                                                   CITY AND COUNTY OF SAN FRANCISCO
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
        Notice of Removal; Case No.                                                  n:\lit\li2020\210305\01489481.docx
                   Case 3:20-cv-08058 Document 1 Filed 11/16/20 Page 4 of 4



                                                  PROOF OF SERVICE
 1
            I, KATHLEEN K. HILL, declare as follows:
 2
             I am a citizen of the United States, over the age of eighteen years and not a party to the above-
 3   entitled action. I am employed at the City Attorney’s Office of San Francisco, Fox Plaza Building,
     1390 Market Street, Sixth Floor, San Francisco, CA 94102.
 4
            On November 16, 2020, I served the following document(s):
 5
               NOTICE OF REMOVAL OF ACTION FROM STATE SUPERIOR COURT
 6                      (Pursuant to 28 U.S.C. § 1441(b) (Federal Question))
 7
     on the following persons at the locations specified:
 8    Plaintiff in Pro Per
      Aliitasi T. Alapati
 9    241 6th Street #506
      San Francisco, CA 94103
10    (415) 410-4578
11   in the manner indicated below:
12          BY UNITED STATES MAIL: Following ordinary business practices, I caused to be sealed true and
            correct copies of the above documents in addressed envelope(s) and had them placed at my workplace for
13          collection and mailing with the United States Postal Service. I am readily familiar with the practices of the San
            Francisco City Attorney's Office for collecting and processing mail. In the ordinary course of business, the sealed
14          envelope(s) that I placed for collection would be deposited, postage prepaid, with the United States Postal Service
            that same day.
15
            I declare under penalty of perjury pursuant to the laws of the State of California that the
16   foregoing is true and correct. Executed on November 16, 2020.
17

18                                                                /s/ Kathleen K. Hill
                                                                  KATHLEEN K. HILL
19

20

21

22

23

24

25

26

27

28
                                                                  3
        Notice of Removal; Case No.                                                               n:\lit\li2020\210305\01489481.docx
